Citation Nr: 1630583	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  11-06 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for impaired glucose tolerance.  

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type 2 (DM2).  

3.  Entitlement to service connection for chronic renal failure, to include as secondary to DM2.  

4.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to DM2.  

5.  Entitlement to service connection for neurological symptoms of the left upper extremity.  

6.  Entitlement to service connection for bone edema of the right lower extremity.  

7.  Entitlement to service connection for peripheral vascular disease of the right lower extremity, to include as secondary to DM2.  

8.  Entitlement to service connection for tibial tendon dysfunction of the right lower extremity.  

9.  Entitlement to service connection for osteoarthritis of the right talonavicular joint.  

10.  Entitlement to service connection for osteoarthritis of the left knee.  

11.  Entitlement to service connection for total body hair loss, to include as due to herbicide exposure.  

12.  Entitlement to service connection for bronchial asthma, to include as due to herbicide exposure.  

13.  Entitlement to service connection for hypothyroidism with muscle pain and fatigue, to include as due to herbicide exposure.  

14.  Entitlement to service connection for non-specific joint pain.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to March 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  During the pendency of this appeal, by a January 2011 rating decision, the RO granted the Veteran's claim for service connection for posttraumatic stress disorder (PTSD) with major depressive disorder and generalized anxiety disorder.  The RO also granted service connection for diabetes mellitus, type 2, in a May 2014 rating decision.  As these issues were granted in full they are not in appellate status before the Board and need not be addressed further.

On his March 2011 substantive appeal, VA Form 9, the Veteran requested a Board hearing at his local RO.  In June 2015, the Veteran withdrew his request for a Board hearing in writing.  38 C.F.R. § 20.702(e).  

This claim has been wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The issues of service connection for hypertension, chronic renal failure, peripheral neuropathy of the right upper extremity, peripheral vascular disease of the right lower extremity, total body hair loss, bronchial asthma and hypothyroidism with muscle pain and fatigue are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative evidence of record demonstrates that the Veteran's impaired glucose tolerance is not a disability for VA compensation purposes.  

2.  The probative evidence of record demonstrates that the Veteran has not had a current diagnosis of any neurological symptoms of the left upper extremity disability for VA purposes during the appeal period.  

3.  The probative evidence of record demonstrates that the Veteran has not had a current diagnosis of any bone edema of the right lower extremity for VA purposes during the appeal period.  

4.  The probative evidence of record demonstrates that the Veteran's tibial tendon dysfunction of the right lower extremity did not originate in service or for many years thereafter and is not related to any incident during active service.  

5.  The probative evidence of record demonstrates that the Veteran's osteoarthritis of the right talonavicular joint did not originate in service or for many years thereafter and is not related to any incident during active service.  

6.  The probative evidence of record demonstrates that the Veteran's osteoarthritis of the left knee did not originate in service or for many years thereafter and is not related to any incident during active service.  

7.  The probative evidence of record demonstrates that the Veteran has not had a current diagnosis of any disability manifested by non-specific joint pain for VA purposes during the appeal period.  


CONCLUSIONS OF LAW

1.  As impaired glucose tolerance may not be service connected for VA compensation purposes, the claim on appeal lacks legal merit.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for the establishment of service connection for neurological symptoms of the left upper extremity are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

3.  The criteria for the establishment of service connection for bone edema of the right lower extremity are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

4.  The criteria for the establishment of service connection for tibial tendon dysfunction of the right lower extremity are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

5.  The criteria for the establishment of service connection for osteoarthritis of the right talonavicular joint are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

6.  The criteria for the establishment of service connection for osteoarthritis of the left knee are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

7.  The criteria for the establishment of service connection for non-specific joint pain are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties of Notify and Assist

VA's duty to notify was satisfied by an October 2008 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist the Veteran in the development of claims.  That duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes STRs, private medical records, VA examinations and statements from the Veteran.  

The record shows that the Veteran has not been afforded a VA examination in connection with the impaired glucose tolerance, neurological symptoms of the left upper extremity, bone edema of the right lower extremity, tibial tendon dysfunction of the right lower extremity, osteoarthritis of the right talonavicular joint, osteoarthritis of the left knee and non-specific joint pain claims.  The Board finds that such examinations or a medical opinions are not necessary in this case.  The post-service evidence during the period of the appeal does not reflect any diagnoses of neurological symptoms of the left upper extremity, bone edema of the right lower extremity or non-specific joint pain during the period of the appeal.  With respect to the impaired glucose tolerance claim, the Board observes that this is not a disability for which VA compensation purposes, rather, it is a lab finding.  Finally, with respect to the claims for service connection for tibial tendon dysfunction of the right lower extremity, osteoarthritis of the right talonavicular joint and osteoarthritis of the left knee, the STRs do not demonstrate treatment, findings or injuries related to any of these disabilities and there is no competent evidence of record does not indicate any relationship between these disabilities and the Veteran's active service.  Given the above, the Board finds that a VA examination or opinion for these issues is not necessary in this case.  The Board has carefully considered the criteria for determining whether the duty to assist arises in this case.  Although cognizant that this a low bar, the Board finds that the criteria have not been met.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of the claims in this Board decision.  There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has been given ample opportunity to present evidence and argument in support of the appeal.  All pertinent due process requirements have been met.  38 C.F.R. § 3.103 (2015).


Analysis 

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  

The following diseases are deemed associated with herbicide exposure, under current VA law:  AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease, including coronary artery disease (including coronary artery spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309 (e).  The foregoing diseases shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2014); 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116; 38 C.F.R. § 3.309 (e).  

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Initially the Board observes that, as the Veteran's service information indicates he was present within in the Republic of Vietnam during the Vietnam War, he will be presumed to have been exposed to an herbicide agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  The Veteran's impaired glucose tolerance, neurological symptoms of the left upper extremity, bone edema of the right lower extremity, tibial tendon dysfunction of the right lower extremity, osteoarthritis of the right talonavicular joint, osteoarthritis of the left knee and non-specific joint pain have not been deemed associated with herbicide exposure, under current VA law.  38 C.F.R. § 3.309 (e).  Therefore the claims will be adjudicated on a direct service connection basis.  Further, there is no competent evidence that links such disabilities to the presumed exposure.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).
1.  Impaired Glucose Tolerance 

Although the post-service medical evidence of record demonstrates findings of impaired glucose tolerance, this is a lab finding, not a diagnosed disability.  In fact, the medical evidence of record demonstrates that impaired glucose tolerance was a finding used to diagnose the Veteran's service-connected diabetes mellitus.  Consequently, there is no basis for entitlement to service connection for the Veteran's claimed impaired glucose tolerance for compensation purposes.  That is, impaired glucose tolerance is not a disability for compensation purposes under the relevant laws and regulations.

Accordingly, as service connection for impaired glucose tolerance is not legally permitted, this claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As noted, service connection is in effect for diabetes mellitus.

2.  Neurological Symptoms of the Left Upper Extremity, Bone Edema of the Right Lower Extremity, Non-Specific Joint Pain

After a careful review of the record, the Board has determined, based upon the probative evidence of record, that service connection is not warranted for neurological symptoms of the left upper extremity, bone edema of the right lower extremity and non-specific joint pain as the probative evidence of record does not demonstrate a current diagnosis of any of these disabilities.  Specifically, the post-service medical evidence does not demonstrate a diagnosis of any of these disabilities at any time during the pendency of the appeal.  Neurological symptoms of the left upper extremity were last noted in an October 1979 private treatment report.  Bone edema of the right lower extremity was specifically noted as a finding in September 2004 and December 2006 magnetic resonance imaging (MRI) reports, prior to the Veteran's claims for service connection.  Finally, the Board observes that the post-service medical evidence does not demonstrate that the Veteran's reported symptoms of non-specific joint pain is not a diagnosed disability and has not been associated with any currently diagnosed disability.  

VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997).  The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of the claim, even if the disability resolves prior to VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 , 312 (2007).  Although the Board has considered the diagnoses near in time to the filing of the claims, considering all the probative evidence the Board finds that there were no diagnoses of these disabilities during the appellate period.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The competent and probative evidence of record clearly demonstrates that the Veteran does not have a current diagnosis of a neurological symptoms of the left upper extremity, bone edema of the right lower extremity and non-specific joint pain at any time during the pendency of his claim.  

Congress specifically limited entitlement for service-connected disease or injury cases where such incidents had resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  The Federal Circuit Court observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Simply put, in the absence of proof of present disability, namely neurological symptoms of the left upper extremity, bone edema of the right lower extremity and non-specific joint pain, there can be no valid claim.

With respect to the lay statements by the Veteran regarding his neurological symptoms of the left upper extremity, bone edema of the right lower extremity and non-specific joint pain, the Board observes that he is competent to report lay observable symptoms, such as pain, and treatment by a medical provider.  While a Veteran is competent to report lay observable events, treatment and symptoms of a disorder, he is not competent to diagnose or medically attribute any symptom to a current disorder or medically attribute any in-service symptom or incident to a current disorder.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In this case, he is not competent to specify that he has a diagnosis of a current neurological symptoms of the left upper extremity, bone edema of the right lower extremity and non-specific joint pain as these statements would constitute medical conclusions, which he is not competent to make.  See Jandreau, 492 F.3d at 1377 n.4; Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Thus, the Veteran's assertions that he has a current diagnosis of neurological symptoms of the left upper extremity, bone edema of the right lower extremity and non-specific joint pain are not competent and are afforded no probative value.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claims for service connection for neurological symptoms of the left upper extremity, bone edema of the right lower extremity and non-specific joint pain, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the Veteran's claims for service connection for neurological symptoms of the left upper extremity, bone edema of the right lower extremity and non-specific joint pain are denied.

3.  Tibial Tendon Dysfunction of the Right Lower Extremity, Osteoarthritis of the Right Talonavicular Joint, Osteoarthritis of the Left Knee

After a careful review of the record, the Board has determined, based upon the probative evidence of record, that service connection is not warranted for tibial tendon dysfunction of the right lower extremity, osteoarthritis of the right talonavicular joint or osteoarthritis of the left knee.  Although the probative evidence of record demonstrates the Veteran has a current diagnoses of tibial tendon dysfunction of the right lower extremity, osteoarthritis of the right talonavicular joint or osteoarthritis of the left knee, there is no probative evidence of any of these disabilities during the Veteran's active service, and no evidence indicating that any of these disabilities are related to his active service.  

STRs do not reflect findings, complaints, treatment or a diagnosis of a right foot disability.  In October 1965, the Veteran was treated for a left foot injury incurred from playing football.  X-rays at that time were negative.  While a "knee" injury was treated in April 1966 and November 1966, it was not specified whether this was the right or left knee.  In fact, the other time the Veteran was treated for a knee injury, and provided x-rays, he was treated for a right knee injury.  In April 1966, the Veteran was treated for bumped knee, which he reported occurred three months earlier.  Although left or right knee was not noted at that time, there was no disease found.  The Veteran was again treated for a right knee injury from playing football in May 1966, noted as occurring five months earlier, indicating this was possibly the same injury treated in April 1966.  At that time, he was diagnosed with a normal right knee joint.  In November 1966, the Veteran was treated for a knee injury, though right or left was unspecified, reported as occurring in September of the prior year, and he was diagnosed with infrapatellar bursitis.  In the Report of Medical History at separation from service, the service examiner found that a review of the Veteran's medical history was unremarkable and he has had general good health.  

The post-service medical evidence of record demonstrates the Veteran was initially treated for a right knee disability in June 1967 private treatment report, approximately three months after his separation from active service, and he underwent a VA examination for the right knee in July 1967.  Neither the June 1967 private treatment report nor the July 1967 VA examination reflect any complaints or findings related to a left knee disability.  These records also reflect initial treatment for the right ankle in a November 1996 private treatment report, at which time the veteran was noted to have been seen by a private orthopedic surgeon previously and was diagnosed with degenerative arthritis of the right ankle.  These records reflect initial treatment for the left knee was noted in a December 1996 private MRI report.  A subsequent January 1997 private treatment report reflects the Veteran complained of joint pain and crepitation of the left knee and right ankle.  At that time, he reported these complaints dated back to over one year earlier, when he was working as a supervisor in a plant and recognized increasing difficulty in performing his job and began having pain and strains in the right ankle first and then on his left knee.  A January 1997 x-ray report of the left knee revealed minimal spurring.  Subsequent private medical records reflect the Veteran was treated for and diagnosed for left knee and right ankle/foot disabilities, including: tibial tendon dysfunction and moderate talonavicular joint osteoarthritis in March 2006; and osteoarthritis of the left knee and osteoarthritis of the right ankle and foot and tibialis tendonitis in May 2013.  

Despite current diagnoses of right foot disabilities and a left knee disability, the Board observes that there is no probative medical evidence indicating these disabilities are related to his active service.  In fact, the only indication of this relationship lies within the Veteran's statements, which, as discussed in further detail below, are afforded no probative value as he is not competent to make this assertion.  Thus, VA opinions addressing these issues are not necessary in this case.  

The Board acknowledges the Veteran's contentions that his tibial tendon dysfunction of the right lower extremity, osteoarthritis of the right talonavicular joint or osteoarthritis of the left knee began during his active service, which he is competent to report.  While a Veteran is competent to report treatment and symptoms of a disorder, he is not competent to diagnose or medically attribute any in-service symptom or incident to a current disorder.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran, however, is not competent to specify that his tibial tendon dysfunction of the right lower extremity, osteoarthritis of the right talonavicular joint or osteoarthritis of the left knee were incurred in or otherwise related to his active service, as such would constitute a medical conclusion, which he is not competent to make.  See Jandreau, 492 F.3d at 1377 n.4; Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Thus, his assertions that his tibial tendon dysfunction of the right lower extremity, osteoarthritis of the right talonavicular joint or osteoarthritis of the left knee are related to his active service are not competent and are afforded no probative value.  

His reports that his tibial tendon dysfunction of the right lower extremity, osteoarthritis of the right talonavicular joint or osteoarthritis of the left knee began during his active service are not credible, however, as these statements are inconsistent with the medical evidence of record.  STRs reflect the Veteran was treated for a left ankle, and not a right ankle disability.  Moreover, while he was treated in service on two occasions for a knee injury in April 1966 and November 1966, neither the right nor left was specified and he was specifically treated for a right knee injury in May 1966.  Additionally, the subsequent report of medical history at separation revealed that a review of the Veteran's medical history was unremarkable and he has had general good health.  The post service medical evidence also demonstrates that the Veteran was not treated for a right ankle, right foot or left knee complaint after service until November 1996 and December 1996.  The Board observes that the June 1967 private treatment report or the July 1967 VA examination, which both examined the Veteran's right knee, did not reflect any complaints or findings related to a left knee disability.  In fact, as noted above, the Veteran reported in the January 1997 private treatment report that complaints of left knee and right ankle pain dated back over one year earlier and were incurred during post-service employment.  Accordingly, as the Veteran's statements are inconsistent with the contemporaneous medical evidence of record, they are not credible and are therefore afforded no probative value.  

The Board has an obligation to evaluate the credibility of lay evidence and to assign probative weight to competent lay evidence as well as consider factors including bias, conflicting and inconsistent statements, interest or, to a certain extent, bad character.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The principle of a continuity of symptomatology discussed in 38 C.F.R. § 3.303(b) does not apply to any disease or condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, tibial tendon dysfunction of the right lower extremity is not a chronic disease or condition recognized under 38 C.F.R. § 3.309(a) and, although osteoarthritis of the right talonavicular joint or osteoarthritis of the left knee are recognized under 38 C.F.R. § 3.309(a), as noted above, his statements that these disabilities began during active service were not found to be credible and ultimately are not probative.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim for service connection for tibial tendon dysfunction of the right lower extremity, osteoarthritis of the right talonavicular joint or osteoarthritis of the left knee, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the Veteran's claims for service connection for his tibial tendon dysfunction of the right lower extremity, osteoarthritis of the right talonavicular joint or osteoarthritis of the left knee are denied.


ORDER

Service connection for impaired glucose tolerance is denied.  

Service connection for neurological symptoms of the left upper extremity is denied.  

Service connection for bone edema of the right lower extremity is denied.  

Service connection for tibial tendon dysfunction of the right lower extremity is denied.  

Service connection for osteoarthritis of the right talonavicular joint is denied.  

Service connection for osteoarthritis of the left knee is denied.  

Service connection for non-specific joint pain is denied.  



REMAND

1.  Hypertension, Chronic Renal Failure, Peripheral Neuropathy of the Right Upper Extremity, Peripheral Vascular Disease of the Right Lower Extremity

Although the Veteran was provided a VA examination in April 2009 which addressed hypertension, peripheral vascular disease and peripheral nerves and was diagnosed with hypertension, peripheral vascular disease of the right lower extremity and compression neuropathy of the right upper extremity, as he was not found to meet the guidelines for a diagnosis of diabetes mellitus, the examiner found none of these disabilities were caused or aggravated by diabetes mellitus.  

The April 2009 VA examination noted that the Veteran's hypertension and kidney problems were related, although no VA examination of the kidneys has been provided.  A October 2008 private treatment report also indicated the Veteran's chronic kidney disease was secondary to hypertension.  A subsequent February 2014 VA examination was provided for diabetes mellitus and, although a history of hypertension, peripheral vascular disease, kidneys and peripheral neuropathy was noted, no examination of these disabilities was provided.  Since that time, the Veteran has been diagnosed with diabetes mellitus and service connection has been awarded for this disability.  Therefore, the Board finds that a new VA examination with opinion for the Veteran's hypertension, chronic renal failure, peripheral neuropathy of the right upper extremity and peripheral vascular disease of the right lower extremity is necessary to determine whether it is at least as likely as not (50 percent or greater probability) these disabilities were caused or aggravated by the Veteran's service-connected diabetes mellitus.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276 (2010); Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

2.  Total Body Hair Loss, Bronchial Asthma, Hypothyroidism  

The Board observes that the Veteran's claim for total body hair loss, bronchial asthma and hypothyroidism were claimed as due to herbicide exposure in service.  As noted above, the Veteran's service information indicates he was present within in the Republic of Vietnam during the Vietnam War, he will be presumed to have been exposed to an herbicide agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  The Veteran's total body hair loss, bronchial asthma and hypothyroidism are not included in the list of the diseases deemed associated with herbicide exposure, under current VA law.  38 C.F.R. § 3.309 (e).  

Private medical evidence of record demonstrates the Veteran has been diagnosed with hypothyroidism and asthma during the pendency of the appeal.  In addition, although alopecia had been diagnosed in 1988, the April 2009 VA examination of the peripheral nerves noted that the lower extremities were absent hair, indicating a current body hair loss disability continues to be present.  In light of the fact that the Veteran is presumed to have been exposed to herbicides during his active service, he has current disabilities of body hair loss, bronchial asthma and hypothyroidism, and the Veteran provided treatise information indicating these disabilities may result from herbicide exposure, the Board finds that adequate VA examinations and etiology opinions are required to facilitate appellate review in order to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current disability manifested by total body hair loss and if so, whether such disability as well as his current bronchial asthma and hypothyroidism originated during his active service or within one year after his service in the Republic of Vietnam, or were otherwise caused by or related to his active service, including the presumed herbicide exposure. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear, 20 Vet. App. 410 (2006); see Waters, 601 F.3d 1274, 1276 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for his hypertension, chronic renal failure, peripheral neuropathy of the right upper extremity and peripheral vascular disease of the right lower extremity.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's disability.  The examination report is to contain a notation that the examiner reviewed the claims file.  

Please review the Veteran's reported history carefully.  Specifically of note in the record are: (1) the STRs; and (2) the post-service private medical records, including the April 2009 VA examination which included diagnoses of hypertension, peripheral vascular disease of the right lower extremity and compression neuropathy of the right upper extremity.  

Please also note: the Veteran is competent to attest to any lay observable symptoms and past treatment, including any continuity of symptoms since his active service.  

All tests should be performed to determine his current diagnoses.  

The examiner is then asked to answer the following:  

(a).  Please identify any current diagnoses of disabilities including whether hypertension, chronic renal failure, peripheral neuropathy of the right upper extremity and peripheral vascular disease of the right lower extremity are present.  

(b).  Whether it is at least as likely as not (50 percent or greater probability) that the currently diagnosed hypertension, chronic renal failure, peripheral neuropathy of the right upper extremity or peripheral vascular disease of the right lower extremity were caused OR aggravated by his service-connected diabetes mellitus.

It is most essential the examiner provide explanatory rationale for opinions on these determinative issues, if necessary citing to specific evidence in the file supporting conclusions.  

2.  Schedule the Veteran for a VA examination for his total body hair loss, bronchial asthma and hypothyroidism.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's disability.  The examination report is to contain a notation that the examiner reviewed the claims file.  

Please review the Veteran's reported history carefully.  Specifically of note in the record are: (1) the STRs; (2) the post-service private medical records; (3) the treatise information submitted by the Veteran indicating a relationship between herbicide exposure and hair loss, respiratory problems and thyroid problems; and (4) the Veteran's presumed exposure to herbicides during his active service.  

Please also note: the Veteran is competent to attest to any lay observable symptoms and past treatment, including any continuity of symptoms since his active service.  

All tests should be performed to determine his current diagnoses.  

The examiner is then asked to answer the following:  

(a).  Please identify any current diagnoses of disabilities including whether total body hair loss, a respiratory disability or hypothyroidism are present.  

(b).  Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed disability identified in the examination, including total body hair loss, a respiratory disability or hypothyroidism, was incurred during the Veteran's active military service, manifested within one year of his discharge, or was otherwise related to any disease, event, or injury during his service, to include his herbicide exposure during active service.  

It is most essential the examiner provide explanatory rationale for opinions on these determinative issues, if necessary citing to specific evidence in the file supporting conclusions.  

3.  Ensure the examiner's opinions are responsive to the determinative issues of etiology of the issue in this appeal.  If not, return the report(s) for all necessary additional information.  

4.  Then readjudicate the claims in light of this and all other additional evidence.  If the claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give him time to respond to it before returning the file to the Board for further appellate consideration of the claims.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


